Broyles, C. J.
1. The motion of the State to dismiss the bill 'of exceptions is without substantial merit and is denied.
2. Under repeated rulings of the Supreme Court and of this court, a special ground of a motion for a new trial must be complete and understandable within itself. In this case the defendant was tried on an indictment containing two counts. In the first count he was charged with keeping a disorderly house. The second count charged him with maintaining and keeping a lewd house. Each one of special 'grounds 1, 2, 3, and 4 of the motion for a new trial criticises the charge of the court for errors either of omission or of commission relating to the offense charged in *573tlie second count, and it is not stated in any of. these grounds upon which count the defendant was convicted. If he were convicted on the first count only, any errors in the charge relating to the offense charged in the second count would be harmless. It follows that the grounds are too incomplete to be considered by this court.
Decided January 12, 1932.
W. A. Dumpier, for plaintiff in error.
Fred Eea, solicitor-general, contra.
3. The remaining special grounds of the motion for a new trial (complaining of the admission of certain testimony) and the general grounds thereof are not argued or referred to in the brief of counsel for the plaintiff in error, and, therefore, are treated as abandoned.

Judgment affirmed.


Lulce, J., concurs. Bloodworth, J., absent on account of ilbiess.